CONSENT ORDER
THIS MATTER, having been opened to the Court by DAVID E. JOHNSON, JR., Director, Office of Attorney Ethics, and with the consent of the Respondent, DAVID C. PALMER, of Ber-nardsville and GERARD E. HANLON, respondent’s counsel, and it appearing that the Office of Attorney Ethics and Respondent having agreed to Respondent being temporarily suspended from the practice of law, together with the additional relief provided in this Order, pending final disposition of the ethics grievance before the District XIV Ethics Committee,
IT IS ORDERED that:
1. David C. Palmer of Bemardsville, admitted to practice in this State in 1966, is temporarily suspended from the practice of law, effective immediately, pending final determination of all grievances, and until further Order of the Court.
2. David C. Palmer is hereby restrained and enjoined from practicing law during the period of suspension.
3. David C. Palmer shall comply with R. 1:20-20, governing suspended, disbarred or resigned attorneys.
I hereby agree to the form
and entry of this Consent Order.
/s/ David Palmer
David C. Palmer,
Respondent
/a/ Gerard E. Hanlon
Gerard E. Hanlon,
Respondent’s Counsel
*413/s/ David E. Johnson, Jr.
David E. Johnson, Jr., Director
Office of Attorney Ethics